Citation Nr: 1735589	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma.

2.  Entitlement to service connection for residuals of surgery to remove right ovary.

3.  Entitlement to service connection for arthritis, to include as secondary to service connection for residuals to remove right ovary.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1961 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously remanded by the Board in November 2016.  At that time, the Board directed the RO to request from the Veteran authorization for VA to obtain relevant medical records.  Documentation of the RO's November 2016 request to the Veteran is included in the claims file.  Yet, to date, the Veteran has not responded to the request.  As such, the evidence of record, without the requested medical records, is properly before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that with regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma, the present case, which involves allegations of a personal assault (two separate incidents of alleged sexual assault of the Veteran by male soldiers, one of whom being her then-husband), falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 5 of the VA Adjudication Procedures Manual (M21-1), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.

Likewise, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board notes that § 3.304(f)(5) also stipulates that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, review of the record reflects that the Veteran has not been sufficiently apprised of 38 C.F.R. § 3.304 (f)(5) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor, nor has she been provided a list of those alternative sources from which she could submit evidence to help substantiate the stressor incident.  With regard to VA's duty to notify, the Veteran was sent a letter dated in October 2006.  The Board notes, however, that the notice sent to the Veteran in October 2006, and all subsequent VCAA notice letters regarding PSTD due to military sexual trauma, did not comply with the requirements set forth in 38 C.F.R. § 3.304(f)(5).  Therefore, a remand is necessary in this case to cure the procedural defect.

Additionally, although the RO in November 2016 sent the Veteran VA Form 21-4142 in regards to the Veteran's 1962 medical records from Forsyth Memorial Hospital in Winston-Salem, North Carolina, the RO should once again request that the Veteran complete VA Form 21-4142, Authorization and Consent to Release to VA, for the Forsyth Medical Center, and request those records from Forsyth Medical Center.  If the records cannot be obtained, VA must so notify the Veteran.

Lastly, the Veteran has not been provided a VA examination to determine if her claimed conditions are related to any incident during her active duty service.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran the notice required by 38 C.F.R. § 3.304(f)(5) for claims of service connection based on an in-service personal assault stressor.  This letter must afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of her claim, or to advise VA of the potential source or sources of evidence other than her service records, or evidence of behavioral changes that might constitute independently verifiable credible supporting evidence of her purported in-service stressors. 
The Veteran must be provided with specific examples of corroborating alternative evidence.

Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  Develop the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma, in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R.             § 3.304(f)(5) and the VA Adjudication Procedures Manual Part IV, Subpart ii, Chapter 1, Section D, Paragraph 5.  In this respect, request from the Veteran, with a copy to her representative, that she provide as much detail as possible regarding the alleged incident, to include any other evidence corroborating the incident.  The Veteran must also be invited to submit statements from former service comrades or others who might help establish the occurrence of the alleged personal assault.

3.  Request that the Veteran provide authorization for the VA to obtain any relevant private treatment records, to include from the Forsyth Medical Center.  After securing proper authorization from the Veteran, obtain and associate with the claims file all identified records.  Include in the Veteran's claims file copies of all attempts made to obtain the records and notify the Veteran if VA is unable to obtain the records.

4.  Schedule the Veteran for a VA psychological examination by an examiner with appropriate expertise. The purpose of the examination is to determine the etiology of the Veteran's current psychiatric condition, to include PTSD due to military sexual trauma, and whether this condition is related to the Veteran's active duty service.  The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.  Additionally, the Veteran's lay statements regarding her in-service stressors and pregnancy and her contention that her conditions are related to her active duty service should be noted and considered.

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran (1) has an acquired psychiatric disorder that is related to service, (2) has residuals from surgery to remove a right ovary that is related to his active duty service, and (3) has arthritis that is either directly related to active duty service, or secondarily related to active duty service.

e.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to: whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge.  The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.

In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




